NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0135-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DANIEL T. PARRISH,
a/k/a DANIEL PARRISH,
BURNIS PARRISH, and
DANIEL T. PARRISE,

     Defendant-Appellant.
________________________

                   Submitted October 7, 2021 – Decided December 2, 2021

                   Before Judges Alvarez and Haas.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 17-09-2045.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Frank M. Gennaro, Designated Counsel, on
                   the brief).

                   Cary Shill, Acting Atlantic County Prosecutor, attorney
                   for respondent (John J. Lafferty, IV, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, of
                   counsel and on the brief).
PER CURIAM

      Tried by a jury, defendant Daniel Parrish was convicted of four counts of

third-degree drug possession, N.J.S.A. 2C:35-10(a)(1) (counts one, three, five,

and nine), all occurring on different dates. The substances were either heroin or

a combination of heroin and fentanyl. The jury was unable to reach a verdict on

the remaining charges: three counts of third-degree drug distribution, N.J.S.A.

2C:35-5(a)(1), one count of third-degree drug possession with intent to

distribute, N.J.S.A. 2C:35-5(a)(1),1 and one count of drug-induced death,

N.J.S.A. 2C:35-9. On December 18, 2018, the trial judge sentenced defendant

as a persistent offender, N.J.S.A. 2C:44-3(a), to four years' imprisonment with

two years' parole ineligibility on count one; four years concurrent on count three;

seven years with three and a half years of parole ineligibility on count five

consecutive to count one and concurrent with counts three and eight; and on

count nine, four years concurrent with counts one and five. Defendant appeals

and we affirm.

      The following circumstances were developed at trial. The Egg Harbor

Township Police Department conducted controlled buys of heroin on November



1
   The distribution charges, including possession with intent to distribute,
corresponded to the drug possession offenses.
                                                                             A-0135-19
                                        2
6, 2016, and December 6, 2016. The confidential informant/purchaser was

Michael Reed; the seller, defendant. The drugs were stamped with the logo

"Head Games."

      On December 10, 2016, Reed accompanied Joseph Robinson to buy heroin

from defendant.    Robinson gave Reed the money for the purchase.        Reed

purchased five bags of similarly stamped heroin. Each man consumed one bag;

Robinson kept the other three and took them home.

      About 4:00 p.m. that afternoon, Robinson sent his girlfriend a text

message, which she did not see until a couple of hours later. After seeing the

text, she unsuccessfully attempted to contact him. When she finished work at

approximately 10:30 p.m., she drove to Robinson's home.          She found him

seemingly unconscious on the floor with a needle in his arm.

      The emergency medical technician (EMT) who responded to Robinson's

home testified at trial that Robinson showed no signs of life.    Based on the

rigidity of Robinson's limbs, the EMT opined he had been dead for hours. He

saw empty wax folds stamped "Head Games" on the floor. The EMT described

at length the symptoms and treatment of opioid overdoses. He was trained to

deal with drug overdoses and had seen approximately 100 cases. However, he

was not qualified as an expert.


                                                                         A-0135-19
                                      3
      On December 13, 2016, police executed a search warrant at defendant's

residence. They recovered 178 bags of heroin cut with fentanyl and stamped

"Head Games."

      At a pretrial Sands/Brunson2 hearing, the judge ruled that only defendant's

2006 conviction and his two 2013 convictions would be admissible if he chose

to testify. The older convictions were excluded.

      At trial, defendant testified that the 178 bags of heroin and fentanyl were

for his and his brother's personal consumption.        He categorically denied

currently selling drugs. Defendant also denied "knowing" Reed, insisting he

was only acquainted with him from the neighborhood and from hiring him to cut

his grass in the summer. He denied seeing Reed at all on December 10, 2016,

claiming that he last saw Reed in the summer. Defendant denied ever seeing or

knowing Robinson.

      Defendant said that when officers pulled him over the day of his arrest

and told him about the search warrant, he directed them to the location where

the drugs were hidden. He was then living at his mother's home and did not

want her house destroyed by officers searching the premises. On the stand,



2
  State v. Sands, 76 N.J. 127, 144 (1978); State v. Brunson, 132 N.J. 377, 390-
92 (1993).
                                                                           A-0135-19
                                       4
defendant openly acknowledged being a drug addict for years and owning the

178 bags of heroin.

      Defendant's testimony was confusing at times. During direct examination,

while discussing his prior guilty pleas, he said he always took "responsibility"

for his wrongdoing. Defendant also seemed to say that he had never sold

drugs—though in context, he most likely meant he had never sold drugs to Reed.

When cross-examined on the subject, however, defendant stated that he had

never denied that he dealt drugs in the past. When pressed, defendant stood fast

in the position that he had not sold drugs since 2013, although he may have paid

Reed for lawn mowing services by giving him drugs.            He again denied

communicating with Reed after the summer and claimed Reed did not have his

phone number.

      During summation, the prosecutor made comments to which defendant

now objects as prejudicial prosecutorial misconduct.            They included

impermissible speculation as to the police investigation.       We quote the

comments later in the opinion.

      At sentencing, the judge discussed the impact of State v. Yarbough, 100

N.J. 627 (1985), on her decision to impose consecutive sentences. She granted

the State's extended term application and sentenced defendant on count five in


                                                                          A-0135-19
                                       5
the second-degree range based on his criminal history as a persistent offender.

See N.J.S.A. 2C:43-7. The judge's sentencing decision is described in greater

detail in the relevant portion of this decision.

      On appeal, defendant raises the following issues:

             POINT I

             [THE EMT] PROVIDED IMPROPER LAY OPINION
             AS TO ISSUES WHICH REQUIRED EXPERT
             TESTIMONY.

             POINT II

             THE PROSECUTOR'S CROSS-EXAMINATION OF
             DEFENDANT IMPROPERLY DISCLOSED TO THE
             JURY THAT CONVICTIONS ADMITTED TO
             IMPEACH HIS CREDIBILITY WERE FOR
             DISTRIBUTION OF CONTROLLED DANGEROUS
             SUBSTANCES.

             POINT III

             THE PROSECUTOR'S COMMENTS DURING
             SUMMATION CONSTITUTED MISCONDUCT
             WHICH DENIED DEFENDANT A FAIR TRIAL.

             POINT IV

             THE AGGREGATE SENTENCE OF [ELEVEN]
             YEARS WITH THE MAXIMUM PAROLE
             DISQUALIFIER, INCLUDING   BOTH   AN
             EXTENDED TERM OF IMPRISONMENT AND A
             CONSECUTIVE TERM IS AN EXCESSIVE
             SENTENCE.


                                                                         A-0135-19
                                         6
                                         I.

      This case is unusual in that the jury could not reach a verdict as to the drug

distribution charges but found defendant guilty of drug possession. We address

defendant's first three points of error in tandem as they would only be relevant

had defendant been convicted of the drug distribution offenses and the drug -

induced death charge. Since the jury did not reach a verdict on those crimes, we

only briefly address the arguments. They are not relevant in any material respect

to the drug possession offenses.

      The State proffered the EMT's testimony about the drug-induced death.

He testified about his training and experience treating overdose victims and

about Robinson's condition when he responded to the scene. He explained that

Robinson's condition suggested he had been dead for "hours." Surely, this

testimony did not affect the jurors' decisions regarding defendant's drug

possession convictions.

      Similarly, the prosecutor's unchallenged examination into defendant's past

as a drug dealer—which may have been triggered by a misunderstanding of

defendant's direct testimony—would have had limited effect on defendant's

convictions for drug possession. The examination seemingly did not prejudice

defendant—the jury could not reach a decision on the drug distribution crimes.


                                                                              A-0135-19
                                         7
The lack of prejudice is all the more striking in light of defendant's admission

that he gave Reed drugs, although he insisted it was only in the summer and in

payment for grass cutting services.

      Defendant also contends the prosecutor made improper remarks in

summation by making the following statements:

            Why are we here? We are here, because Daniel Parrish
            is a drug dealer. That is his business. The Egg Harbor
            Township Police Department wouldn't have engaged in
            a week's long investigation into a hopeless drug addict
            like he claimed to be.

      Defendant claims the prosecutor proceeded to misstate the law. The

prosecutor argued Reed—who gave the victim the drugs after paying

defendant—was not guilty of drug-induced death because he only acted as an

intermediary, not a distributor.

      Defendant also asserts that the prosecutor erred during closing remarks by

thrice referring to defendant's past drug dealing. This, he contends, essentially

negated the judge's sanitization of the prior convictions.

      Clearly, the prosecutor improperly bolstered the State's case by stating

that officers would not have investigated defendant if he was only a drug user

as opposed to a drug dealer. That remark was indisputably prejudicial. See

State v. Rivera, 437 N.J. Super. 434, 446 (App. Div. 2014). It was a statement


                                                                           A-0135-19
                                        8
of belief as to a defendant's guilt based on reasons not found in the evidence. A

prosecutor may not speculate about a police department's motivation to

investigate a citizen. That said, the comment related to drug dealing, not

possession.

       Even if we agreed that all the prosecutor's comments during summation

were mistaken or improper, the comments are not relevant. To warrant reversal,

we must find that, within context, the improper comments denied defendant a

fair trial.   State v. Murphy, 412 N.J. Super. 553, 560 (App. Div. 2010).

Considering the record as a whole, and the unusual circumstance that the jury

convicted defendant of possession but failed to reach a verdict on any

distribution count, we cannot find that the misconduct so prejudiced defendant

so as to deprive him of a fair trial. State v. Frost, 158 N.J. 76, 83 (1999). The

misconduct is not relevant to the appealed convictions.

                                       II.

       Appellate courts review sentencing determinations deferentially. State v.

Fuentes, 217 N.J. 57, 70 (2014). The reviewing court must not substitute its

judgment for that of the sentencing court. Ibid. (citing State v. O'Donnell, 117

N.J. 210, 215 (1989)). We affirm a sentence unless (1) the sentencing guidelines

were violated; (2) the aggravating and mitigating factors found by the sentencing


                                                                           A-0135-19
                                       9
court were not based upon competent and credible evidence in the record; or (3)

"the application of the guidelines to the facts of [the] case makes the sentence

clearly unreasonable so as to shock the judicial conscience." State v. Roth, 95

N.J. 334, 364–65 (1984). To facilitate appellate review, the sentencing court

must "state reasons for imposing such sentence including . . . the factual basis

supporting a finding of particular aggravating or mitigating factors affecting

sentence[.]" R. 3:21–4(h); Fuentes, 217 N.J. at 73; see also N.J.S.A. 2C:43–2(e)

(requiring sentencing court to provide statement on record of "factual basis

supporting its findings of particular aggravating or mitigating factors affecting

sentence.").

      Because of defendant's criminal history, the judge gave great weight to

aggravating factor three, the risk defendant would reoffend, and six, the extent

and seriousness of his criminal history. N.J.S.A. 2C:44-1(a)(3), (6). She also

gave great weight to aggravating factor nine, the need to deter, because to date

no sentence has deterred defendant from committing crimes. N.J.S.A. 2C:44-

1(a)(9).

      The judge gave slight weight to mitigating factors one and two, that

defendant's drug possession neither caused nor threatened serious harm, and that




                                                                           A-0135-19
                                      10
defendant did not contemplate that his drug possession would cause or threaten

serious harm. N.J.S.A. 2C:44-1(b)(1), (2).

      The judge found the aggravating factors clearly and substantially

outweighed the mitigating. The judge called defendant "the type of repetitive

offender not likely to be rehabilitated and [who] should be incarcerated under a

consecutive term and for the public's safety."

      Pursuant to State v. Dunbar, 108 N.J. 80, 89 (1987), as modified by State

v. Pierce, 188 N.J. 155 (2006), the Code's extended sentencing scheme requires

application of a four-step process in order to determine whether an extended

term is necessary to protect the public. Dunbar, 108 N.J. at 90-92. The judge

carefully followed the analysis.

      The imposition of consecutive versus concurrent terms is controlled by

Yarbough. 100 N.J. at 643-44. Here, the judge carefully discussed that standard

and analyzed the relevant factors before deciding consecutive terms were

warranted for at least two of the four drug possession crimes, considering the

lapse in time between the offenses. The sentence does not shock our conscience.

See Roth, 95 N.J. at 365.

      Affirmed.




                                                                          A-0135-19
                                      11